United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3453
                                   ___________

Jeanne Bierman,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Mercy Medical Group,                    *
                                        *      [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                          Submitted: February 5, 1999
                              Filed: February 11, 1999
                                  ___________

Before RICHARD S. ARNOLD, WOLLMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Jeanne Bierman appeals the district court’s1 order granting summary judgment
to Mercy Medical Group (Mercy) in her discrimination action, in which she alleged
Mercy discriminated against her based on her age in violation of the Age
Discrimination in Employment Act (ADEA), 29 U.S.C. §§ 621-634. Upon a thorough
review of the record and the parties’ briefs, we conclude summary judgment was
proper. Mercy offered a legitimate, nondiscriminatory reason for terminating Bierman,


      1
       The Honorable Lawrence O. Davis, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
and Bierman did not produce sufficient evidence to show that Mercy’s proffered
reason was pretextual. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-